DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frater et al. (U.S. Patent No. 3,113,680).
Frater discloses a storage box comprising: a box body  (Fig,. 1) formed into a box shape opening upward and forward, the box body having an interior configured as a storage section; a front fitting portion (12) and a front fitting target portion (11) formed on a front lower end portion of a side wall of the box body; and a rear fitting portion (12) and a rear fitting target portion (11) formed on a rear lower end portion of the side wall .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenbauer (U.S. Patent No. 3,534,866) in view of DiSesa, Jr. (U.S. Patent No. 5,147,044) and Frater et al. (U.S. Patent No. 3,113,680).
Regarding claim 1, Asenbauer discloses a storage box comprising: a box body (c) formed into a box shape opening upward and forward, the box body having an 
Asenbauer fails to teach an upper cover detachably attached to the box body, the upper cover being configured to close an opening on an upper side of the box body, and wherein the fitting portion and the target fitting portion differ from one another by at least one of   vertical height and a horizontal positon on the sidewall of the box body..
DiSesa teaches that it is known in the art to manufacture a storage box with an upper cover (15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box of Asenbauer with a cover, as taught by DiSesa in order to protect the contents of the box.
Frater teaches that it is known in the ar6t to manufacture a container with multiple fitting portions and the target fitting portions (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with duplicate parts since such a modification would be a duplication of part and the use of a known technique on a known device to achieve the same result. Since there are multiple components there would be a different horizontal position for some of the parts.
Regarding claims 2-5 and 12, the modified box of Asenbauer teaches wherein the fitting portion protrudes widthwise inward of the box body from the side wall and is formed into a rib shape extending in the vertical direction, the fitting target portion comprises a groove portion opening widthwise outward of the box body and downward, and when the box bodies are nested, an upper end portion of the fitting portion of the box body disposed below is inserted into an interior of the groove portion of the box body disposed above (Asenbauer, Figs. 14, 15), wherein an upper end surface of the fitting portion and an upper end surface of the fitting target portion are inclined upward in front view as they go widthwise inward of the box body (Asenbauer, Fig. 14), a lid (DiSesa, 16) that is detachably attached to the box body for opening and closing an opening on a front side of the box body, wherein the upper cover is provided with a holding .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenbauer, Frater and DiSesa in view of Engert (U.S. Design Patent No. D699,034).
Asenbauer fails to teach a supporting portion at a front end portion of a bottom wall of the box body, the supporting portion being configured to rotatably support the lid, wherein the supporting portion is formed in a recessed shape opening downward in side view, and extends over an entire width of the box body.
Engert teaches that it is known in the art to manufacture a storage box with a supporting portion at a front end portion of a bottom wall of the box body, the supporting portion being configured to rotatably support the lid, wherein the supporting portion is formed in a recessed shape opening downward in side view, and extends over an entire width of the box body (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a supporting portion, in order to allow the lid to rotate with the box.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenbauer, Frater and DiSesa in view of Yamamoto (U.S. Patent No. 9,095,212).
Asenbauer fails to teach a drawer slidably stored in the storage section so as to be movable in a front-back direction, the drawer being formed into a box shape opening upward and forward or upward, wherein the drawer is configured to be nestable with another drawer in such a manner as to allow the drawers to be stacked in the vertical direction, wherein the drawer is formed into a box-shape opening upward and forward, a front cover is detachably attached to the drawer, the front cover closes the opening on a front side of the drawer, and the front cover has a thickness dimension smaller than a height dimension of the fitting portion in the vertical direction, wherein the drawer is formed into a box-shape opening upward and forward, a front cover is detachably attached to the drawer, the front cover closes the opening on a front side of the drawer, a bottom wall of the box body is provided with a cover storage section, and the cover storage section is configured to store the front cover in a state of being detached from the drawer.
Yamamoto teaches that it is known in the art to manufacture a storage box with a drawer having a box shape, upper opening and front cover (Fig. 2), wherein the drawer is nestable and stackable based on shape.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a drawer, in order to increase the storage functions of the box. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the front cover detachable, so that components could be replaced and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The modified structure .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenbauer, DiSesa, Frater and Yamamoto in view of Cavalcante et al. (U.S. Patent No. 8,863,971).
Asenbauer fails to teach a frame member configured to cover the box body and the upper cover, the frame member being detachably attached to front end portions of the box body and the upper cover, the frame member being provided with an insertion portion that allows insertion of the drawer when the drawer is slid, wherein the frame member has a thickness dimension smaller than a height dimension of the fitting portion in the vertical direction, the frame member being detachably attached to front end portions of the box body and the upper cover, the frame member being provided with an insertion portion that allows insertion of the drawer when the drawer is slid, wherein a bottom wall of the box body is provided with a frame member storage section, and the frame member storage section is configured to store the frame member in a state of being detached from the box body and the upper cover.
Cavalcante teaches that it is known the art to manufacture a storage box with a frame member (20) having an insertion portion (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a frame member, in order to .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733